DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The After Final Amendment filed 01/12/2021 in response to the Final Rejection mailed 11/04/2020 has been entered.  
	Claims 1, 5, 9 and 10 have been amended, and claims 4, 8 and 11 cancelled.  Claims 1-3, 5-7 and 9-10 are currently pending in U.S. Patent Application No. 16/304,319.


Response to Arguments/Remarks
	Applicant's arguments with regard to deficiencies in the combination of cited prior art have been considered and determined persuasive in view of accompanying claim amendments.  More specifically, concerning the disclosure of Ichimura et al. (US 6,023,653), while the disclosure therein (col 9 lines 1-10 in particular) suggests the manner in which a rough/initial position based on dead reckoning maybe advantageous for instances wherein the detected present position of the vehicle comes off from the known roads recorded (thereby precluding a map match processing), such a position determined by dead reckoning does not in a strict sense serve as equivalent to a ‘lateral position’, particularly in view of the manner in which such a position is not relative to the lanes of any associated roadway.  Concerning rejection(s) to the claims under 35 U.S.C. § 101, Examiner concedes that the limitation(s) in question (determining the lateral position by comparing ...) preclude(s) a mental process group (c) categorization under the interpretation that such a comparison requires/involves those matrices as claimed in view of Applicant’s accompanying remarks, as distinguished from an interpretation wherein the 


Allowable Subject Matter and Reasons for Allowance
Claims 1-3, 5-7 and 9-10 are allowable. 

The following is an examiner's statement of reasons for allowance:
Claim amendments in view of supporting remarks overcome rejections previously set forth under the combination of references cited.  Reconsideration and updated search has provided additionally cited references which present the general state of the art without lending towards an obvious combination of references that teach/suggest the claimed invention.  References of record fail to teach/suggest at least those limitations, as required by the claim(s) as a whole and to include: 
“determining the lateral position of the transportation vehicle by comparing the ascertained geometry information and characteristic information about the roadway markings with roadway marking geometries at the approximate position determined for the transportation vehicle from a lane geometry map,
wherein the lane geometry map contains lane center geometries and lane edge geometries having sub-lane accuracy with respect to one another; the lane geometry map being stored in a non-transitory computer readable storage medium, and comprising matrices containing a plurality of sets of WGS84 coordinates, and
where, in response to a failure to determine the lateral position of the transportation vehicle by comparison of the ascertained geometry information and characteristic information about the roadway markings with roadway marking geometries, an approximate lateral position is generated.”  
WO 2013/133752 has been additionally made of record in view of the manner in which it evidences the general state of the art as it relates to a lateral/relative position determination, while similarly failing to teach/suggest that lateral position determination as claimed, in view of failing to explicitly disclose (non-equivalent nature between that/those ‘estimated distance(s)’ and) ascertained geometry information about roadway markings.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796.  The examiner can normally be reached on Mon - Fri 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IAN L LEMIEUX/Examiner, Art Unit 2669